Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1, 4-6 and 8-29 are pending.
Claims 1, 6, 21-24 and 28 have been examined.
Claims 4-5, 8-20, 25-27 and 29 stand withdrawn from consideration as drawn to a non-elected invention.
Claim 1 has been amended in the response filed 3/04/2021.
The rejection of claims 1, 6, 21-24 and 28  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement set forth in the office action dated 12/07/2020 is withdrawn due to Applicant’s amendment filed 3/4/2021.

 			Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 21-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1:
Claim 1 recites heating to “just below the melting point”. It is not clear at exactly what temperature “just below” encompases. Is it 1, 2, 3, 4 or 5 degrees or more or less?  The method claim only has two positive method steps and one result based on the heating at this temperature. Accordingly the exact temperature is very critical to aprise one of ordinary skill in the art what the metes and bounds of the claim language “just below” encompases to avoid infringement. Applicant’s specification provides no guidance.
Claim 1 is also indefinite because it is not clear what temperature is required to meet the functional claim limitation 1. “forming an alumina shell around the bismuth core

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. US PG PUB 2011/0195526 (Su).

Claim 1.    
Su teaches:
A method of making a core-shell nanoparticle, the method comprising;
combining a bismuth core nanoparticle;  providing a core material; [0102], teaches core material comprising bismuth; [0062] teaches bismuth as a core material; 
	with a shell material comprising aluminum; [0102], [0074] teaches alumina as a shell material, and
	heating the mixture to the just below the melting point of the bismuth to attain a maximum volume of the bismuth core nanoparticle;
and forming  an alumina shell around the bismuth core from the shell material with the bismuth core at its maxiumum volume to make the core-shell nanoparticle. [0102], teaches core material combined with shell precursor; [0102] teaches thermal decomposition of organometallic precursors, which means direct heating; [0102] teaches sonification at 70°C of the mixture of Bismuth nanoparticles and silica shell (the silica is an example for the alumina); the heating will cause the shell to form around a core; [0102]  and FIG 1E teaches heating the bismuth core to the melting point of bismuth 271.44 °C; the limitation “at a maximum volume of the bismuth core” is a result of the heating of the bismuth core and would happen naturally. Differential scanning calorimetry is used as a heating method and heats up to 300C.

Claim 6.    
Su teaches:
further comprising forming an additional shell around the alumina shell.[0136] teaches an oxide shell, is a second shell.
	
	Claim 21
Su teaches:
wherein the shell has a chemical affinity, [0103] teaches functionalizing the nanoparticle with an amine terminated monolayer.

	Claim 22.    
Su teaches:
further comprising providing a functional group to the shell to modify the chemical affinity, [0103] teaches functionalizing the nanoparticle with an amine terminated monolayer.
	
	Claim 23.   
	Su teaches:  
wherein the core stores thermal energy as a latent heat of phase change. The Bi core naturally stores thermal energy.

	Claim 24.    
Su teaches:
 wherein the core stores thermal energy during a melting of the core, The Bi core naturally stores thermal energy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. US PG PUB 2011/0195526 (Su) in view Karhunen, “On gas-phase synthesis of nanoparticles for advanced energy solutions”, Academic dissertation (2016), (Karhunen). Note: this claim does not have priority back to the parent Application. 

Claim 28.    
Su does not specifically disclose:
wherein the core material is at least partially solid during formation of the core-shell nanoparticle.
Karhunen teaches ohmic heating (joule heating) during the formation of nanoparticles where the particles move from a solid to a gas during formation, which will make the nanoparticle material molten during formation, see 2.3.1.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Su and use the ohmic heating method of Karhunen since Karhunen teaches this is an effective method to make nanoparticles.

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
TYI4-54038-USP Applicant argues that claim 1  is not anticipated by Su because allegedly the shell in Su is formed earlier. While this may be true or not,  Su teaches the method steps using the same chemistry and Applicant’s result limitation of claim 1 could be met at any time.  
Applicant’s claims given their broadest reasonable interpretation do not exclude the a shell formed prior to the heating “to just below the melting point of bismuth”. Applicant’s claims only require  a bismuth core nanoparticle with a shell material comprising aluminum” in a mixture. The claim does not require the core nanoparticle to be without a shell. Applicant’s 
As set forth in the rejection and illustrated below with respect to each prong of Applicant’s arguments, each of the ONLY two method steps are taught by Su. The result of “forming an alumina shell around the bismuth core from the shell material with the bismuth core at its maximum volume to make the core-shell nanoparticle” follows naturally since the method step is the same. 
Applicant argues “the formation of the silica shell (of Su) occurs during a sonification that occurs after completion of a heating process, rather than during the heating process.” Whether this is true or not, because the claims are still anticipated by Su. 
Applicant’s assertion that the sonification causes the shell to form is does not mean the claims are not anticipated because the method heating step is taught. Applicant’s argument that it is sonification and not heating the bismuth core to the melting point of bismuth that produces Applicant’s “maximize a volume of the bismuth core” is not persuasive for two reasons. It does not matter because the claims do not preclude having some shell already in place. The Examiner asserts that during the making of nanoparticles sonification is a common process to prevent agglomeration, see for example US PG PUB 2001/0002275 which teaches a method of making core/shell nanoparticles, Abstract. Centrifugation and sonification are used to prevent agglomeration of the particles, [0067]; this is the same method as taught in Su at 
Applicant argues “Since the shell (of Su) is not formed until after the heating process is complete, Su does not disclose a process of heating a core-shell nanoparticle in order to maximize a volume of a core within a shell.” the limitation “in order to maximize a volume of the bismuth core” is a result of the heating of the bismuth core and would happen naturally”. This has also gone undisputed. The rejection states that differential scanning calorimetry which is operated up to 300C (higher than the melting point of Bi core) is used to heat the core/shell nanoparticles, see Su, [0102] “Energy dispersive X-ray (EDX) analysis confirms the compositions of core and shell materials (FIG. 1D), where the signals of silicon and bismuth can be seen clearly.”  This means that the core/shell has been formed. The next sentence in [0102] teaches “The solid to liquid phase changes are studied by using differential scanning calorimetry (DSC), which is operated from 50 to 300.degree. C. at ramp rate of 2.degree. C./min. The DSC curves of encapsulated bismuth and indium nanoparticles show single peak with full width at half height of less than 1.degree. C. (FIGS. 1E and 1F), where the two peaks in each figure correspond to the melting and freezing of PCM cores as temperature increases and decreases.”  This step that meets Applicant’s claim of heating the nanoparticle to just below the melting point of bismuth.
Applicant argues  “Su does not show or disclose the feature of heating the nanoparticle to the melting point of bismuth in order to maximize a volume of the bismuth core”. It does not matter why Su heats his bismuth nanoparticle. Applicant’s argument regarding the 103 .

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2018/0215094 teaches joule heating (ohmic heating) to construct nanoparticles. Electrochemical ohmic heating is not believed to be taught.
US PG PUG 2007/0178163 teaches making nanoparticles by vaporization of particles using heating. The particles are of different phases [0034]. 
US Patent No. 6,832,735 teaches ohmic heating to modify the phase of nanoparticles, col. 10, l. 65. Electrochemical ohmic heating is not believed to be taught.
US PG PUB 2006/0124445 teaches ohmic heating reactors [0028].
US Patent No. 7,968,474 teaches ohmic heating to afix nanowires on a substrate.
US PG PUB 2015/0092811 teaches core/shell nanoparticles having Bi as a core. Methods of making are disclosed [0126]. Applicant’s priority date for claim 1 is before the effective filing date. This is not so for claims 8 and 13.
US 20160033403 A1 teaches at [0265] Joule heating, also known as ohmic heating and resistive heating, is the process by which the passage of an electric current through a conductor releases heat. The properties of the developed nanocomposite can be tuned to adjust to any specific application where such heating may be desirable. 

Silva et al. “Ohmic heating: An emerging concept in Organic Synthesis” Chem. Eur. J. 2017, 23, 7853 – 7865.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /CHARLES R NOLD/ Examiner, Art Unit 3674